Title: From Thomas Jefferson to Jones & Howell, 6 December 1808
From: Jefferson, Thomas
To: Jones & Howell


                  
                     Messrs. Jones & Howell
                     
                     Washington Dec. 6. 08.
                  
                  I inclose you an order of the bank of the US. here on that at Philadelphia for 360. D. 97c the amount of supplies of iron now unpaid, and I pray you to send to Richmond two tons of nailrod assorted as usual to the address of Gibson & Jefferson for me. I hope this can be done before the close of the Delaware. I salute you with friendship & respect
                  
                     Th: Jefferson
                     
                  
               